Citation Nr: 0727077	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  96-32 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to 
include as secondary to service-connected lumbosacral strain.  

2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with degenerative disc disease (DDD).  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The veteran served on active duty from May 1962 to July 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 20.904 (2006).    

In June 2007, the Board denied the claims as listed on the 
title page of this decision.  In July 2007, the veteran's 
representative submitted a motion to vacate the June 2007 
Board decision.  He stated that in March 2007, the veteran 
requested copies of the evidence obtained pursuant to an 
August 2006 Board remand decision.  However, he was not 
provided with copies of all relevant documents, to include a 
VA examination report of February 2007.  A follow-up request 
was made to the RO by the veteran in May 2007, but he did not 
receive a response to this request prior to the June 2007 
Board denial.  At the time of its decision, the existence of 
these documents was not known to the Board.

The representative argues that since this request was clearly 
made prior to the Board's adjudication (and since the March 
2007 records request was clearly not complied with), the June 
2007 decision should be vacated pursuant to 38 C.F.R. 
§ 20.904 (2006), so that the veteran could be provided with 
the records requested and argue his case before the Board's 
decision.  In addition, assuming that this motion would be 
granted, the representative requested that the Board stay the 
case for 90 days following the promulgation of the records at 
issue so that the veteran had time to file a brief before the 
Board issued another decision.

In view of the arguments raised, the motion to vacate was 
granted in an August 2007 letter that was signed by the 
undersigned Member of the Board.  The current document 
represents a formal decision to vacate the June 2007 Board 
decision.  

This case will be held in abeyance for 90 days, at the Board 
pending, additional argument by the veteran and/or his 
representative as reflected above, and a new decision will be 
entered, after all appropriate development of the evidence or 
other indicated action is completed.  

As such, the June 2007 decision of the Board is vacated in 
its entirety.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


